DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 8, 13, 14 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bin et al, Chinese application no.CN109600821 (Submitted as part of IDS dated 5/19/2021), hereinafter known as Bin. (prior art submitted as part of IDS, English translation of application attached and is used for citations below). 

As to claim 1, Bin discloses a method for processing communication data, applied to an electronic device and comprising: monitoring power consumption of the electronic device (Bin, page 3, paragraph 33-36; figure 1, step 101, getting power consumption speed); determining a speed limit parameter corresponding to the power consumption (Bin, Page 4, paragraphs 41-43,determining transmission speed (speed limit parameter) related to power consumption determination); and controlling a data transmission rate of the electronic device according to the speed limit parameter .

As to claim 2, Bin discloses wherein the speed limit parameter comprises a number of data packets received and sent in unit time (Bin, page 3, paragraph 37, transmission speed defined in terms of data packet rate per unit time as well known in the art); and wherein controlling the data transmission rate of the electronic device according to the speed limit parameter comprises: limiting, according to the speed limit parameters, a number of the data packets transmitted by an application data transmission interface in unit time (Bin, page 5-6, paragraph 60-70, determine power consumption speed periodically, adjusting transmission speed (data rate) periodically for a duration).

As to claims 7 and 8, the claims are rejected as applied to claims 1 and 2 above respectively by Bin. 

As to claims 13 and 14, the claims are rejected as applied to claims 1 and 2 above respectively by Bin. 

As to claim 19, Bin discloses wherein the electronic device is configured to limit the data transmission rate correspondingly by monitoring the power consumption of the electronic device, to thereby realize a balance between the power consumption and the data transmission rate), reduce excessive power consumption caused by a higher data transmission rate, and increase the data transmission rate at a low power consumption (Bin, page 7, paragraph 78-79, incrementally reducing transmission rate and calculating power consumption speed at each step until desired data rate that meets .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bin in view of Morris Robert P., application no. 200680270385, hereinafter known as Morris. 

As to claim 3, Bin dicloses wherein the limiting, according to the speed limit parameter, the number of the data packets transmitted by the application data transmission interface in unit time comprises: if a number of data packets to be received and sent in present unit time exceeds a number limited by the speed limit parameter, performing data transmission in the present unit time according to the number limited by the speed limit parameters (Bin, page 5-6, paragraph 60-70, determine power consumption speed periodically adjusting transmission speed (data rate) , periodically for a duration). Bin does not expressly disclose however Morris discloses and transmitting data packets whose number exceeds the limited number in subsequent unit time (Morris, figure 4, step 406, [0046], delay sending data that exceeds data limit for a particular power cost from current interval to future interval).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bin to include the limitations of and transmitting data packets whose number exceeds the limited number in subsequent unit time as taught by Morris.  Delay transmission of data; as opposed to discarding the data due to exceeding transmission speed for particular power consumption, ensures the data eventually reaches the destination.  

As to claims 9 and 15, the claims are each rejected as applied to claim 3 above by Bin in view of Morris. 

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bin in view of Heo et al, application no. 2020/0015115, hereinafter known as Heo. 

As to claim 4, Bin dicloses the method of claim 2. Bin does not expressly disclose however Heo discloses wherein the application data transmission interface is an application layer interface, and comprises a socket (Heo, [0135], application layer interfacing with other layers with a software socket)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bin to include the limitations of wherein the application data transmission interface is an application layer interface, and comprises a socket as taught by Heo.  Use of application layer with socket implementation is well known in the art for communication between network layers. 

As to claims 10 and 16, the claims are each rejected as applied to claim 4 above by Bin in view of Heo. 

Claims 5, 6, 11, 12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bin in view of Livet et al, application no. 2004/0180701, hereinafter known as Livet. 

As to claim 5, Bin dicloses the method of claim 1. Bin does not disclose however Livet discloses wherein the determining the speed limit parameter corresponding to the power consumption comprises: searching for a power consumption interval to which the power consumption of the electronic device belongs (Livet, [0053]-[0056], determining power consumption intervals where two intervals are, one interval above battery threshold or second interval below batter threshold); and determining the speed limit parameter corresponding to the power consumption interval according to a preset relationship list between power consumption intervals and speed limit parameters (Livet, [0053]-[0056], table 2, determining data rate of transmission from a preset value table of data rates matching battery level for plural communication classes).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bin to include the limitations of wherein the determining the speed limit parameter corresponding to the power consumption comprises: searching for a power consumption interval to which the power consumption of the electronic device belongs; and determining the speed limit parameter corresponding to the power consumption interval according to a preset relationship list between power consumption intervals and speed limit parameters as taught by Livet.   Associating transmission rate to remaining power or battery level helps preserve battery life while providing preset association of transmission rate and battery level in a list speeds up the process of setting transmission rate as needed. 

As to claim 6, Bin and Livet dicloses the method of claim 1. Bin does not disclose however Livet discloses further comprising: determining at least two power consumption intervals for the electronic device (Livet, [0053]-[0056], determining power consumption intervals where two intervals are, one interval above battery threshold or second interval below batter threshold); respectively determining speed limit parameters corresponding to the at least two power consumption intervals (Livet, [0053]-[0056], transmission rate of high and low for plural communication classes); and determining the relationship list according to the at least two power consumption intervals and the corresponding speed limit parameters (Livet, [0053]-[0056], table 2, determining data rate of transmission from a preset value table of data rates matching battery level for plural communication classes).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bin to include the limitations of determining at least two power consumption intervals for the electronic device: respectively determining speed limit parameters corresponding to the at least two power consumption intervals; and determining the relationship list according to the at least two power consumption intervals and the corresponding speed limit parameters as taught by Livet.  Associating transmission rate to remaining power or battery level helps preserve battery life while providing preset association of transmission rate and battery level in a list speeds up the process of setting transmission rate as needed.

As to claims 11 and 12, the claims are rejected as applied to claims 5 and 6 above by Bin in view of Livet.

As to claims 17 and 18, the claims are rejected as applied to claims 5 and 6 above by Bin in view of Livet. 

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bin in view of Wang et al, application no. 2020/0107228, hereinafter known as Wang. 

As to claim 20, Bin and Livet dicloses the method of claim 19. Bin does not disclose however Wang discloses further comprising a display screen, wherein the electronic device is a 5G electronic device configured to realize the balance between the power consumption and the data transmission rate in a 5G network (Wang, [0001]-[0003], 5G network known in the art, figure 1, [0024], part 110, User equipment as known in the art; Figure 5, method of changing data rate to improve performance metric against a threshold value; [0021], battery level as performance metric and associating with date rates). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bin to include the limitations of further comprising a display screen, wherein the electronic device is a 5G electronic device configured to realize the balance between the power consumption and the data transmission rate in a 5G network as taught by Wang.  5G as known mobile communication standard in the art where method of adjusting data rates for example to improvement performance metrics improves message quality and spectral efficiency. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
/GAUTAM SHARMA/            Examiner, Art Unit 2467

/HASSAN A PHILLIPS/            Supervisory Patent Examiner, Art Unit 2467